Citation Nr: 1220788	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  09-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for dementia, claimed as Alzheimer's disease, to include as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1956 to December 1960.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  [During the course of this appeal, the Veteran's claims file was temporarily 'brokered' to the St. Louis RO; it is now in the jurisdiction of the Los Angeles, California RO.]  In the Veteran's January 2009 VA Form 9, substantive appeal, he requested a hearing before the Board.  A Board hearing was eventually scheduled for March 8, 2012.  However, the hearing was cancelled when the Veteran's representative notified the RO in March 2012 that the Veteran was unable to attend a hearing, following notification from the representative in February 2012 that the Veteran was non-ambulatory and unable to verbally communicate.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The documentation in the claims-file reflects that the VA-recognized representative of record in this case is the Disabled American Veterans (DAV) organization, as indicated on an Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) properly filed in November 2007.  However, throughout the course of this appeal, evidence and argument on the Veteran's behalf has been submitted by S.J.E, identifying herself as the Veteran's partner or spouse (a.k.a. S.K or S.J.K., when not using the Veteran's surname).

In February 2012, the RO sent a letter to the Veteran explaining that VA cannot take any action in conjunction with correspondence that is not from the Veteran or from his authorized veteran service representative organization.  However, as discussed in more detail below, there are significant concerns involving matters which must be investigated and resolved prior to properly proceeding with appellate adjudication in this case.  To summarize: (1) there are indications of record that the Veteran may currently be incapacitated, unable to communicate, or mentally incompetent, (2) correspondence submitted by S.J.E. appears to assert that she has a valid current power of attorney from the Veteran, (3) the Veteran's recognized appointed representative (DAV) appears to have been working with and relying upon S.J.E. in advancing this appeal, further directing the Board's attention to the need to formally determine S.J.E.'s legal status with regard to acting on behalf of the Veteran, and (4) S.J.E. has very recently attempted to withdraw the appeal of the matter currently before the Board, and otherwise appears to be engaged in a dispute with the Veteran's representative.

Appellate review of this case may not properly proceed until there has been adequate clarification of matters including: (1) whether the Veteran is competent to act on his own behalf, (2) whether S.J.E. may act as his fiduciary in this matter, and (3) whether the Veteran or an appropriate fiduciary desires to proceed with or withdraw the issue currently on appeal.

S.J.E. has identified herself in various records as the Veteran's domestic partner (including in statements dated in March 2007 and February 2012) and as his spouse (the February 2012 statement refers to her having 'married' the Veteran in December 2007).  The Board notes that various medical records and correspondence from DAV refer to S.J.E. as the Veteran's spouse or wife.  S.J.E. has expressed that she is the Veteran's "P.O.A." (including in a statement received in February 2012), and she has claimed to be the Veteran's "representative" in this appeal (including most recently in written correspondence received in May 2012).  S.J.E. has submitted written statements on behalf of the Veteran, written from the Veteran's point of view and signed in her name "for [the Veteran]," or signed as: "[Veteran's name], by POA [S.J.E's name]."  It appears that virtually all of the received written correspondence in the most recent years consists of either statements of the Veteran's appointed DAV representative, or statements submitted by S.J.E. on the Veteran's behalf, with no correspondence being clearly authored by the Veteran himself.

The Veteran's January 2009 substantive appeal in this case requested a Board hearing.  In February 2012, DAV submitted a statement explaining that S.J.E. intended to appear on behalf of the Veteran, as the Veteran was "unable to ... verbally communicate."  The same characterization of the Veteran being "unable to verbally communicate" appears in the attached statement from S.J.E.  In March 2012, DAV submitted another statement simply stating that the Veteran was unable to attend a hearing and attaching a new statement from S.J.E. in support of the Veteran's appeal.  The originally scheduled March 2012 hearing was cancelled, although a May 2012 statement from S.J.E. indicates that she believed that the March 2012 hearing had taken place with only the DAV representative attending to present testimony.  S.J.E.'s May 2012 statement (written in the voice of the Veteran, but clearly prepared by S.J.E.) was sent directly to the Board and indicates that she (S.J.E.) is in a dispute with DAV representatives over (1) her belief that the service connection claim on appeal had been filed incorrectly and/or framed around an incorrectly characterized issue, (2) her belief that DAV was withholding a report concerning the (cancelled) hearing, and (3) a verbal argument between S.J.E. and the DAV officer during a telephone conversation.  In this May 2012 statement, S.J.E. requested assignment of a new representative for the case.

Very recently, another May 2012 written statement from S.J.E. was received by VA and expressed S.J.E.'s "wish to withdraw as the representative for [the Veteran] for good cause ... due to my extended illness[e]s."  In the same statement, S.J.E. requested: "Please withdraw the appeal and the reason for disagreement as I have been informed and therefore believe it is necessary to create a new request for [the Veteran]'s 100% Service Connection: as the original was not filed in accordance with the laws and rules governing my original request."

In addition to what is discussed above, there are substantial indications of record raising a question regarding the Veteran's competency to pursue his claim on his own behalf (or whether he requires a fiduciary).  For example, the Board notes that a January 2009 statement from a VA medical doctor states that the Veteran is under the care of a VA Nursing Home Care Unit, is "completely dependent upon the staff," and "does not have capacity to make any decision with regards to his medical care, finances etc...."  The February 2012 statements from S.J.E. and DAV indicate that the Veteran is "unable to feed himself" and "unable to verbally communicate."  The Board further observes that the disability for which the Veteran seeks service connection in this case is Alzheimer's disease, and S.J.E.'s April 2008 statement explains that the Veteran is "in a nursing home due to the severity of dementia."

The matter of the Veteran's competency looms over this matter, raising questions as to whether he requires appointment of a fiduciary (and who is authorized to act on his behalf).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should initially resolve the matter of the Veteran's competency.  After arranging for any medical evidence development deemed necessary, the RO should address the competency question, making a formal determination in the matter (and also whether the Veteran requires appointment of a fiduciary).

2.  After completion of the above (to include arranging for appointment of a fiduciary, if appropriate), the RO should solicit clarification from the Veteran (or his fiduciary, if any) as to whether the Veteran wishes to appoint a new VA-accredited representative or Veterans Service Organization as his representative in this appeal.

3.  After completion of the above, the RO should solicit clarification as to whether the Veteran (or his fiduciary) wishes to withdraw the current appeal concerning the issue of entitlement to service connection for dementia, claimed as Alzheimer's disease, to include as due to exposure to ionizing radiation.  (This question has been raised by S.J.E.'s May 2012 statement expressly attempting to withdraw the appeal on the Veteran's behalf [in light of the questions regarding her authority to act on his behalf].)

4.  After completion of the above, if the issue on appeal is not withdrawn, the RO should re-adjudicate the claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran [his fiduciary] and his representative, if any,  the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

